PER CURIAM.
Bonnie G. Smith appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice her civil rights complaint. The court dismissed Smith’s complaint based in part on her failure to allege specific facts supporting her claims of conspiracy or violation of her equal protection right.
Because Smith may be able to proceed with this action by amending her complaint to allege sufficient facts to state a claim, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.